              Case 8:19-bk-10787-CPM        Doc 38    Filed 01/31/20     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

IN RE:                                       CASE NO. 8:19-bk-010787-CPM
                                             CHAPTER 7
JAMES HOYER, P.A.

      Debtor.
________________________________/

                  TRUSTEE’S RESPONSE TO DEBTOR’S MOTIONS
                 FOR SANCTIONS FOR VIOLATION OF AUTOMATIC
              STAY AND REQUEST FOR FUNDS TO BE PAID TO TRUSTEE

         COMES NOW, the Trustee, Douglas N. Menchise, by and through his undersigned

attorney, and respectfully files this his Trustee’s Response to Debtor’s Motions for Sanctions For

Violation of Automatic Stay (Doc. No. 25, 26, 27, and 28), and Request Funds be Paid to

Trustee, in support, states:

         1.   That, on January 9, 2020, the Debtor, JAMES HOYER, P.A., filed Debtor’s Motion

for Sanctions for Violation of Automatic Stay against Creditor, Lyon Collection Services Inc.

(hereinafter “Sanction Motion Against Lyon”) (Doc. No. 25).

         2. That, on January 9, 2020, the Debtor, JAMES HOYER, P.A., filed Debtor’s Motion

for Sanctions for Violation of Automatic Stay against Creditor, Pitney Bowes (hereinafter

“Sanction Motion Against Pitney”) (Doc. No. 26).

         3.   That, on January 9, 2020, the Debtor, JAMES HOYER, P.A., filed Debtor’s Motion

for Sanctions for Violation of Automatic Stay against Creditor, TransUnion Risk and Alternative

Data Solutions, Inc. (hereinafter “Sanction Motion Against TransUnion”) (Doc. No. 27).

         4.   That, on January 9, 2020, the Debtor, JAMES HOYER, P.A., filed Debtor’s Motion

for Sanctions for Violation of Automatic Stay against Creditor, AT&T (hereinafter “Sanction
            Case 8:19-bk-10787-CPM          Doc 38    Filed 01/31/20     Page 2 of 2




Motion Against AT&T”) (Doc. No. 28).

       5.   That any funds or recovery from the above-alleged stay violations is property of the

bankruptcy estate per Section 541 of the Bankruptcy Code, and should be turned over to the

Trustee for administration.

       WHEREFORE, the Trustee moves this Honorable Court to enter its order that any funds

or recovery resulting from Debtor’s Sanction Motion Against Lyon, Sanction Motion Against

Pitney, Sanction Motion Against TransUnion, and/or Sanction Motion Against AT&T is property

of the bankruptcy estate and not the Debtor, and shall be paid to the Trustee, Douglas N.

Menchise, immediately upon receipt.

       I HEREBY CERTIFY that copies of the foregoing were delivered by CM/ECF to the

Office of the U.S. Trustee; the Debtor’s Attorney, KRISTINA E. FEHER, Esquire; and all Parties

on the Court’s CM/ECF Electronic Users List; and by UNITED STATES MAIL to Debtor,

JAMES HOYER, P.A., 2801 W. BUSCH BOULEVARD, SUITE 200, TAMPA, FL 33618;

AT&T, 1801 Valley View Lane, Dallas, Texas 75234; TRANSUNION RISK AND

ALTERNATIVE DATA SOLUTIONS, INC., P O Box 209047, Dallas, TX 75320-0947;

PITNEY BOWES, 3001 Summer St., Stamford, CT 06926; and LYON COLLECTION

SERVICES, INC., One ADP Blvd., Carrollton, TX 75006; this 31st day of January, 2020.


                                          /s/ Douglas N. Menchise
                                      DOUGLAS N. MENCHISE, ESQUIRE
                                      Florida Bar No. 214965
                                      2963 Gulf to Bay Blvd., Suite 300 Clearwater,
                                      Florida 33759
                                      (727) 797-8384
